Title: From James Madison to James Monroe, 8 March 1804
From: Madison, James
To: Monroe, James



private
Dear Sir
Washington March 8. 1804
Since my last which went by duplicates, & will therefore I hope have been recd. yours of Novr. 25. which like this is private, has come to hand. Your public letter accompanying it, is answered publickly by this opportunity.
It is very agreeable to find the British Ministers so candidly acknowledging the justice of our general conduct towards their nation and the fairness particularly of our Treaty obtaining Louisiana. If as they admit, the sole ground of complaint against us was the Memorial of Mr. L, there remains no longer a single exception to be taken; an explanation having been given to M Merry which he thought would be satisfactory to his government.
The Bill in the Senate on the impressment of seamen, of which you have been apprized, was a few days ago postponed generally, with reasons assigned, which were meant to render such an issue conciliatory witht. renouncing the right, or the eventual necessity, of some such remedy. The British functionaries here consider all that has passed on this subject as the effect of concert between the Executive and leading members of the Legislature, and as meant to operate on the apprehensions of England without the appearance of provoking a collision with her. In general the idea of such an understanding between the Executive & Congress, prevails among the Foreign Agents, more especially on their first coming, and it is not easy to correct the error. You know that a mutual independence exists, precluding a responsibility on either side for the separate measures of the other. Nothing is more common in fact than for those who in general form the majority in Congress to divide among themselves on questions in which it is known that the Executive have taken an interest. In the case of the two bills concerning impressments, they were introduced under the general impulse of the Country, and the personal or local sentiments of the Movers; and the destiny of them is to be referred to a like explanation. This Country wishes for justice, and thinks it has efficacious means in its own hands. It wishes at the same time not to resort, without absolute necessity to any means that may interrupt harmony, or even wear an unfriendly aspect. This is certainly the sentiment of the Executive in common with the other branches of the government, and with the nation. Among more general considerations favouring this temperate & solid policy, it merits attention, that as the present administration in G. B. appears more liberal & cordial towards the U. S. than any preceding one, as the admtion. here is certainly more so towards G. B. than was there anticipated, and as no formal experiment has been made since the commencement of the present war to adjust by negociation the question of impressments, it is proper to make a fair experiment in that form, before redress be pursued in any other. I have not learnt whether the bill in the House of Reps. has yet been postponed. That it will be is probable; and if it should not, the sense expressed by the Senate will be a bar to its passage into a law.
In a conversation with Mr. Merry on these bills he intimated the danger of their being considered in G. B. as leading to a state of violence, if passed into laws; and if postponed as still leaving a menace more likely to excite pride that [sic] compliance. Without admitting the first inference, the second was easily repelled by an appeal to the operative negotiation of M Jay notwithstanding the strong posture taken by Congress at the moment, and the existence of an embargo well understood to be levelled British misconduct.
My public letter answers your enquiry relating to the E. & W. India trade. The case of French prisoners taken in American vessels can not be more affected by the Treaty, than that of French property so taken, and must depend on the same principles of public law. If not in military service the capture of them was wrong, and right requires that they should be discharged. It will be well at the same time to avoid interference in such cases, as far as will consist with the obligation and honor of the U. States.

Your trip to Madrid has become a perplex[ing] subject. The present moment is not favorable to it and the other object presented to your view by the President’s letter becomes every moment more pressing for such services as yours. Whilst you hold yourself ready therefore for a trip to Spain in case events should prescribe it you will hold yourself still more so for taking a station at New Orleans whither it is more than probable you will be summoned to repair the instant your negociations at London shall be closed. In several views the situation of the ceded territory is critically interesting. Should you go to Spain it will evidently reconcile private with public œconomy, and both with the comfort of your family, to place them in the asylum you contemplate, and thereby stop the whole expence of your London establishment. As to the modifications of outfit I can add nothing to what I have heretofore said. To be prepared for every turn which the settlement of your allowance may take, your expences can not be too exactly noted & vouched.
When I communicate finally your destination, I will communicate also the sentiments of the President as to the person into whose hands you are to deposit your papers &. In the mean time authorise no particular expectation in anyone. The President retains his favorable opinion of Erving but it is of importance to respect his standing with the British ministry and also not to flatter pretentions beyond his standing in this country to which his present grade is thought to be commensurate. Perhaps it will be found best to name no charge and leave the necessary business with him as consul making the proper communica [sic] and request to Lord H.
I have recd your list from the silversmith at Paris, but have not liquidated, or even estimated with much attention the amount accruing to you. I have paid Genl. M. of Georgetown 1200 dollars. I had before advanced to others between 5 & 600 dollars. It is probable these sums will satisfy, possibly exceed the value of all the articles obtained from your stock of furniture.
 

   
   RC (DLC). Unsigned; docketed by Monroe. Unless otherwise noted, italicized words and letters are those encoded by JM and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:352 n. 1). RC decoded interlinearly by Monroe.



   
   Underlined in RC.



   
   JM to Monroe, 14 and 16 Feb. 1804.



   
   Monroe to JM, 16 Nov. 1803.



   
   See JM to Monroe, 5 Mar. 1804.



   
   See Monroe to JM, 25 Nov. 1803, and n. 4.



   
   See JM to Monroe, 5 Jan. 1804, and n. 8.



   
   Interlinear decoding inserts “agst.” here.



   
   See Monroe to JM, 25 Nov. 1803.



   
   Miscoded “perplex hand”; interlinear decoding has “perplexing.”



   
   Jefferson had written in January offering Monroe the position of governor of Louisiana (Jefferson to Monroe, 8 Jan. 1804 [printed in Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:286–92]).


